                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LUIS ROBLES,

                      Plaintiff,

 v.                                             Case No. 3:17-CV-953-NJR-GCS

 ELIJAH SPILLER, KAREN CLARK,
 JOHN WOLFE, KALE LIVELY,
 AMY WILLIAMS, NANCY KNOPE,
 MICHAEL SCOTT, CHRISTINE
 BROWN, and KAREN JAIMET,

                      Defendants.



                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Luis Robles filed this lawsuit in September 2017 pursuant to 42 U.S.C.

§ 1983, alleging his constitutional rights were violated while he was an inmate of the

Illinois Department of Corrections (Doc. 1). Specifically, Robles asserts Defendants were

deliberately indifferent to his knee injury, in violation of the Eighth Amendment, and that

Defendant Wolfe discriminated against him on the basis of his racial/ethnic background,

in violation of the Equal Protection Clause of the Fourteenth Amendment (see Doc. 5).

       On April 1, 2019, Defendants Amy Williams, Nancy Knope, and Michael Scott filed

a motion for summary judgment on the merits of Robles’s case (Doc. 45). Although

Defendants gave Robles proper notice of their motion as required by the Federal Rules of

Civil Procedure (Doc. 47), Robles never responded to the motion.



                                       Page 1 of 3
       On May 29, 2019, Magistrate Judge Gilbert C. Sison entered a Report and

Recommendation (Doc. 50), recommending that the undersigned grant Defendants’

motion. Judge Sison reasons that, under Local Rule 7.1(c), Robles’s failure to respond is

considered an admission of the merits of the motion. Based on that admission, Judge

Sison then concluded that Defendants Williams, Knope, and Scott were not deliberately

indifferent to Robles and that they are entitled to summary judgment on Robles’s claims

against them. Objections to the Report and Recommendation were due June 17, 2019.

28 U.S.C. §636(b); SDIL-LR 73.1(b). No objections were filed.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has carefully reviewed Judge

Sison’s Report and Recommendation for clear error. Following this review, the Court

agrees with his findings, analysis, and conclusions.




                                        Page 2 of 3
       Having found no clear error, the Court ADOPTS Judge Sison’s Report and

Recommendation (Doc. 50). The Motion for Summary Judgment filed by Defendants

Williams, Knope, and Scott (Doc. 45) is GRANTED. The following claims now remain in

this case:

       Count 1:     Fourteenth Amendment claim against Defendant Wolfe for
                    violating Plaintiff’s right to equal protection and for refusing
                    to summon medical assistance for Plaintiff’s injured knee
                    because he is Hispanic;

       Count 2:     Eighth Amendment deliberate indifference claim against
                    Wolfe, Clark, Spiller, and Lively for failing to request medical
                    treatment for Plaintiff’s injured knee after being informed that
                    he was unable to walk and was in severe pain;

       Count 3:     Eighth Amendment deliberate indifference claim against
                    Brown for delaying treatment and failing to provide
                    necessary medical care for Plaintiff’s injured knee.

       Karen Jaimet, the acting warden of Pinckneyville, remains a party in her official

capacity only, in the event the Court determines injunctive relief is warranted.


       IT IS SO ORDERED.

       DATED: June 26, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 3 of 3
